El Juez Asociado Señor Córdova Dávila,
emitió la opinión del tribunal.
Es ésta una acción de desahucio iniciada por León Se-gundo González contra Luciano Colón, solicitando el lanza-miento de este último de una parcela de terreno perteneciente en pleno dominio al demandante y detentada precariamente *558por el demandado, sin título ni derecho alguno, según se alega en la demanda. Se alegó además y se probó que en 25 de mayo de 1934, la misma corte de distrito, y el mismo juez, dictó sentencia declarando sin lugar una información de do-minio presentada por el ahora demandado con el propósito de que se declarase que él es dueño de la parcela objeto de este litigio. También presentó e:q evidencia el demandante una resolución de 7 de octubre de 1924, en la cual la Corte de Distrito de Arecibo aprobó una información de dominio del ahora demandante que incluye la misma parcela en litigio.
El demandado alegó como defensa especial que hace más de treinta y ocho años, o sea desde 1897, viene poseyendo en carácter de dueño, quieta y pacíficamente, sin interrupción alguna, la parcela de terreno que sirve de base a esta acción. La corte inferior, que examinó la prueba, resolvió que existía un conflicto de títulos que no podía ser dirimido en una acción sumaria de desahucio y declaró sin lugar la demanda. No conforme con esta sentencia el demandante apela de la misma, alegando que la corte inferior erró al no reconocer el impedimento de cosa juzgada en el demandado Luciano Colón con motivo de haber sido vencido en el procedimiento de información de dominio resuelto en 25 de mayo de 1934. El error apuntado no existe. Las resoluciones dictadas en informaciones de dominio no constituyen cosa juzgada. Así lo ha declarado esta corte en El Pueblo v. Dimas, 18 D.P.R. 1061, y así lo sostiene también JBarrachina cuando dice que “la providencia de dominio no es una sentencia con la san tidad de la cosa juzgada que no puedan atacar aquéllos que fueron parte en el asunto.” (4 Barrachina, 322.) Y Morell, en su obra sobre “Legislación Hipotecaria”, tomo 5, pág. 529, se expresa así:
“En los casos normales, el interesado presenta un escrito acom-pañando el título en que se funda, escritura o documento privado, y la prueba consiste en ese documento, en la audiencia del trasmitente y en una información testifical; se publican los edictos, no se opone el Ministerio fiscal ni persona alguna, y queda declarado el dominio. *559'La ley no iba más allá. El reglamento ba perfeeeionado mucho "este . procedimiento.
“Sobre el carácter y efectos del mismo; la sentencia de 21 de marzo de 1910,’sienta la doctrina siguiente:
“El art. 404 de la Ley Hipotecaria. (hoy 400), al facultar a los que carecen de título o dominio inscrito para justificarlo o inscribirlo ■mediante la instrucción del oportuno expediente en el Registro de la .Propiedad, lo mismo ’que el 397, en relación a la mera posesión, se limitan a establecer un procedimiento especial al exclusivo efecto de ' habilitar de título posesorio o de dominio al que no lo tenga, sin que,
- por tanto, en la resolución que les ponga término se haga declaración de derechos ele ninguna clase, ni la misma inscripción en el Registro, que en cumplimiento-de ésta se verifique, constituye por sí sola título de dominio, sino garantía del reconocido por el derecho; pudiendo, en .su virtud, los opuestos en esa clase de expedientes o cualquier otro interesado, consentida o confirmada que sea, caso de apelación, la providencia que recaiga, hacer uso de la acción de que se crean asistidos en el juicio declarativo que corresponda.”
Se alega además que la corte cometió error grave y manifiesto al apreciar la prueba y al imponer las costas al demandante a pesar de perseguir un remedio al amparo de un fallo favorable por el mismo juez que presidió la vista de este asunto.
El demandante ofreció prueba documental y testifical. La prueba documental tiende a demostrar que es dueño de la parcela de terreno que se describe en la demanda y que al demandado le fue denegada una información de dominio sobre la referida parcela. La prueba testifical consiste de las declaraciones de Juan, Maldonado y Celestino Collazo, y el testimonio del propio demandante. Estos testigos decla-ran que el demandado está poseyendo la parcela en cuestión, pero niegan que posea en concepto de dueño. Juan, Maldo- ' nado dice que conoció la finca del demandante León Segundo González desde el año 1917 en que se trasladó allí, porque ‘ compró una finca colindante; que cuando llegó a esé sitio en-contró a Luciano Colón ocupando doce cuerdas de esa-fincá; que de esa fecha para atrás no sabe nada; que el demandado estaba trabajando allí, pero que mineado ha reconocido como *560dueño de la propiedad; que no ña visto al demandante tra-bajando en esas doce cuerdas. Celestino Collazo declara que. conoce la finca de León Segundo González ñace tiempo y que Lucian.o Colón ocupa doce cuerdas; que no sabe a quién per-tenecen esas doce cuerdas; que no pertenecen a Luciano Co-lón; que no sabe si son de la finca de León Segundo Gonzá-zález, y que ña conocido al demandado trabajando allí. El demandante declara que dió esas doce cuerdas al demandado para que “se metiera” y sembrara frutos; que le ha reque-rido para que se vaya y que continúa allí; que dicha par-cela forma parte de su finca de 133.89 cuerdas.
La prueba del demandado consiste de las declaraciones de Domingo Pérez Hernández, Gregorio de León, Francisco Pé-rez y Bautista Pérez Lugo, y de su propio testimonio. Esta prueba tiende a demostrar que el demandado viene poseyendo en concepto de dueño la parcela objeto de este litigio por un •período de treinta años. Declaró el demandado que en 1897 Faustino Vázquez, su suegro, le vendió la referida parcela y que el demandante en ningún momento ña estado en posesión de la misma. Bautista Pérez Lugo declara que el demandado posee la fin,ca como dueño sin que nadie se haya metido a discutirle el título. Domingo Pérez declara que ña visto a Luciano Colón en la referida propiedad por un período de más de treinta años; que el demandado le compró a su sue-gro; que en el año 1920, siendo mársñal de la Corte Municipal de Manatí, fué a embargar esa finca por una demanda de Polanco a Luciano Colón, y que por eso la conoce; que dicha finca siempre ña sido de Luciano Colón. Gregorio de León declara que tiene cuarenta y un, años y que conoce al demandado viviendo en esa propiedad ñace como treinta años y que no sabe' cómo adquirió las referidas doce cuerdas.. Francisco Pérez declara que tiene cuarenta y siete años y que ñace como veinticinco o treinta que conoce a Luciano Co-lón trabajando en dicha propiedad; que Luciano dice que es de él, que de seguro no lo sabe; que no ña visto nunca al demandante en esas doce cuerdas.
*561La corte inferior, en sn opinión, se expresa así:
“ Tanto ele la prueba del demandante como de la del demandado surge que Luciano Colón León viene ocupando una parcela de doce cuerdas, que es la misma cuyo dominio pretendió obtener dentro del caso número 13617 antes citado. No bay duda alguna tampoco de que Luciano Colón viene laborando hace algunos años en dichos terre-nos, cultivándolos y recolectando sus¡ productos y de que la posesión de la parcela que alega tener se remonta a bastantes años nos lo demuestran las declaraciones de los* testigos por él presentados, entre ellos, Domingo Pérez, quien manifestó que en el año 1920, siendo el declarante márshal de la Corte Municipal de Manatí, estuvo a em-bargar esas doce cuerdas como pertenecientes a Luciano Colón León.
“¿La posesión de esas doce cuerdas, la ha tenido el demandado por mera tolerancia del demandante? Ésa es la esencia de la con-troversia en este caso y lo que hay que dilucidar. El demandante, para robustecer su caso, se ampara en la circunstancia de que ha-biendo este Tribunal fallado adversamente al demandado el expe-diente de dominio que tramitara, ello es significativo de que Luciano Colón León carece de derechos a tal posesión. Pero no lo entiende así el juzgador. El hecho de que en el expediente de dominio in-coado por Luciano Colón León se fallara que él no había demostrado de forma convincente su derecho a tal dominio, no puede entenderse como demostrativo de que también carezca de derecho a la posesión. Aquel era un caso — refiriéndonos al pleito civil número 13617 — en que el ahora demandado pretendía obtener se declarase a su favor el dominio de unas tierras, a cuya declaración se oponía una parte interesada y, cuando en casos de esa naturaleza surge oposición, tiene que ser muy diáfano, muy convincente el derecho de dominio alegado para que prospere. Ante la nebulosa que se cernió sobre el caso desde el propio instante en 'que se formulara oposición, estimó el juz-gador lo más procedente desestimar la petición. Pero hay un hecho, de una elocuencia abrumadora, que milita en favor del ahora deman-dado, y es que la circunstancia de pedir él se le reconociera el domi-nio de esas doce cuerdas conlleva la presunción de que su posesión no era de las francamente toleradas por tercero, sino que podía adu-cir algún derecho a ella aunque fuera elemental.
“De modo, pues, que la contienda surgida en este caso de desahu-cio es muy sencilla- De un lado León Segundo Gtonzález, alega ser dueño de 133.89 cuerdas y que el demandado viene detentando doce de éllas sin su consetimiento. De la otra parte, Luciano Colón León alega ser dueño de esas doce cuerdas por haberlas adquirido hace treinta y ocho años y haber venido en posesión de las mismas, al *562éxtremo de haber tramitado un expediente de dominio que, a no ser por la oposición, quizá hubiese obtenido, y alega, además, que sus doce cuerdas fueron incluidas por el actor en un expediente de do-minio que tramitara sin 'que él tuviera noticias de ello.”
La existencia de un conflicto de título es evidente de acuerdo con la prueba practicada. Este conflicto debe ser dilucidado en el juicio declarativo correspondiente y no en el procedimiento especial y sumario de desahucio. Landrón v. Saldaña, 8 D.P.R. 438; Del Valle v. Andréu, 11 D.P.R. 415; Mehrhof v. Rodríguez, 14 D.P.R. 59; Elzaburu v. Chaves, 15 D.P.R. 17; Pesquera v. Fernández, 16 D.P.R. 235; Torres et al. v. Pérez, 18 D.P.R. 573; Andino v. Canals, 27 D.P.R. 281; Honoré v. Vargas, 34 D.P.R. 185; Massini v. Rivera, 35 D.P.R. 58; Hernández Martínez v. Padilla, 35 D.P.R. 513; Brunet v. Corte, 45 D.P.R. 901.
En cuanto al pronunciamiento sobre costas, respetamos el criterio de la corte inferior en el ejercicio de sus facultades discrecionales.

Debe confirmarse la sentencia apelada.